 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10

11   ELAINE K. VILLAREAL,                                    Case No. 1:15-cv-01410-DAD-EPG (PC)

12                                            Plaintiff, ORDER GRANTING IN PART
                                                         PLAINTIFF’S REQUEST TO CONTINUE
13                    v.                                 TELEPHONIC STATUS CONFERENCE

14                                                           (ECF NO. 132)
     COUNTY OF FRESNO and SHERIFF
15   MARGARET MIMS,

16                                         Defendants.

17

18           On October 25, 2018, Plaintiff filed a request to continue the telephonic status conference

19   from January 7, 2019, at 9:30 a.m., to January 21, 2019, at 9:30 a.m. (ECF No. 132). Plaintiff

20   states that she needs the continuance because her counsel is scheduled to start a jury trial in Los

21   Angeles Superior Court on January 7, 2019.

22           Defendants filed a response indicating that they do not oppose the continuance. (ECF No.

23   133).

24           The Court finds good cause to grant the continuance. However, January 21, 2019, is a

25   federal holiday, and the Court will be closed.

26   ///

27   ///

28   ///
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that the telephonic status conference will be held

 2   on January 23, 2019, at 10:30 a.m. The dial-in information and all other instructions remain the

 3   same.

 4
     IT IS SO ORDERED.
 5

 6      Dated:      October 26, 2018                          /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
